As filed with the Securities and Exchange Commission on January 23, 2012 Registration No. 333-177354 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 2 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UBS COMMERCIAL MORTGAGE SECURITIZATION CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 45-3587479 (IRS Employer Identification Number) 1285 Avenue of the Americas New York, New York10019 (212) 713-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Greg Walker, Esq.
